Per curiam.
The Supreme Court on certiorari (Greenwood Cemetery v. Travelers Indem. Co., 238 Ga. 313 (1977)) having reversed the judgment of this court reported as Travelers Indem. Co. v. Greenwood Cemetery, 139 Ga. App. 222 (228 SE2d 139) (1976), our previous judgment is vacated and set aside. In accordance with the opinion of the Supreme Court, the judgment of the lower court is affirmed.

Judgment affirmed.


Quillian, P. J., Shulman and Banke, JJ., concur.

Hurt, Richardson, Garner & Todd, W. Seaborn Jones, Paul M. Talmadge, Jr., for appellee.